     Case 1:18-cv-00415-KD-B Document 12 Filed 03/02/21 Page 1 of 1                    PageID #: 1245


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

ISAAC ISAHAS WASHINGTON,                              )
     Petitioner,                                      )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION: 1:18-00415-KD-B
CHRISTOPHER GORDY,                                    )
     Respondent.                                      )

                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated January 20, 2021, is ADOPTED as the opinion of this Court.

Accordingly, it is ORDERED that this action is DISMISSED with prejudice as time-barred and Petitioner

Washington is not entitled to a Certificate of Appealability and/or to proceed in forma pauperis on appeal.

        DONE and ORDERED this the 2nd day of March 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
